Exhibit (a)(1)(vii) Amended and Restated Offer to Purchase for CashAll Outstanding Shares of Common Stockof NATIONAL INTERSTATE CORPORATION at $30.00 Net Per Shareby GREAT AMERICAN INSURANCE COMPANY a Wholly-Owned Subsidiary of AMERICAN FINANCIAL GROUP, INC. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON MARCH 6, 2014, UNLESS THE OFFER IS EXTENDED Great American Insurance Company, an Ohio corporation ( Purchaser ), is offering to purchase all of the outstanding shares of common stock, par value $0.01 per share (a Share ), of National Interstate Corporation, an Ohio corporation ( National Interstate ), that are not currently owned by Purchaser at a price of $30.00 per Share in cash without interest and less any applicable withholding taxes, on the terms and subject to the conditions set forth in this Amended and Restated Offer to Purchase and the Letter of Transmittal enclosed with this Offer to Purchase (which, together with any supplements or amendments, collectively constitute the Offer ). On February 5, 2014 Purchaser issued an Offer to Purchase the Shares at a price of $28.00 per Share in cash without interest and less any applicable withholding taxes (the Original Offer to Purchase ), subject to the condition that National Interstate shareholders validly tender (which tenders are not withdrawn) a number of Shares that, when combined with the Shares currently owned by Purchaser, would constitute at least 90% of the outstanding Shares (on a fully diluted basis) as of the date the Shares are accepted for payment pursuant to the Offer (the Minimum Tender Condition ) and the Offer is consummated. On February 18, 2014 Purchaser increased the price to be paid in the Offer to $30.00 per Share in cash without interest and less any applicable withholding taxes. THE DATE OF THE ORIGINAL OFFER TO PURCHASE IS FEBRUARY 5, 2014.THE OFFER TO PURCHASE IS BEING AMENDED AND RESTATED AS OFFEBRUARY 21, 2014 (AS AMENDED, THE OFFER TO PURCHASE). All references to the Offer to Purchase, Letter of Transmittal and related materials, unless the context otherwise requires, are references to the Offer to Purchase, Letter of Transmittal and related materials as so amended and restated. If National Interstate shareholders validly tender (which tenders are not withdrawn) a number of Shares that, when combined with the Shares currently owned by Purchaser, would constitute at least 90% of the outstanding Shares (on a fully diluted basis) as of the date the Shares are accepted for payment pursuant to the Offer and the Offer is consummated, Purchaser intends to effect a second step merger (the Merger ) as promptly as practicable in accordance with the terms of a merger agreement at the same per Share price paid in the Offer. The merger agreement would be an Agreement and Plan of Merger by and among American Financial Group, Inc., an Ohio corporation and parent of Purchaser (
